Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
2. The RCE filed on July 25 2022 has been received and made of record. In response to Final Office Action mailed on April 25, 2022, Advisory Action on July 11, 2022, applicants amended independent claim 1 and maintained dependent claims 2, 3, 5-11, and 13-20. Claim 21 have been added as new dependent claim and claims 4 and 12 are cancelled after the Final Office Action. Therefore, claims 1-3, 5-11, and 13-21 are pending for consideration.
Information Disclosure Statement
3.	The information disclosure statement(IDS) submitted on July 05, 2022 was filed before the mailing date of the RCE application on July 25 2022. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
4.	Applicants’ arguments in “Remarks” submitted on June 27, 2022 with respect to independent claim 1 have been considered but are moot in view of new ground of rejection as necessitated by applicants’ amendment.
Drawings
5.	The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Limitations, “protective coating covering the plurality of silver nanowires” are not shown in the drawing. Layer 12 of given figures 2-4, and 7 is presented as silver nanowire layer. It does not show individually protecting coating and silver nanowires.     Therefore, the limitations, “protective coating covering the plurality of silver nanowires” must be shown or the features canceled from the claim.  No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

9.	Claims 1-3, 5-11, and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over HIRAKI et al.(WO 2020/196802 A1; Equivalent to US 2022/0004102 A1) (herein after HIRAKI) in view of CHEN(US 2019/0391685 A1).

Regarding claim 1, HIRAKI teaches a stacking structure (transfer film for silver conductive material protective film and touch panel 100, Para-2), comprising: 

a substrate(substrate 32, fig.2, Para-518, 521, 522, 524);
 
a silver nanowire layer(first silver conductive material 70, fig.2, Para-524; silver nanowire, Para-453) disposed on a top of the substrate(substrate 32); and 

a metal layer(lead wire 56, fig.2) disposed on a top of the silver nanowire layer(70), 

wherein the silver nanowire layer(silver nanowire, Para-453) comprises:
 
a plurality of silver nanowires(silver nanowires, Para 453- 462); and

a protective coating(binder, Para-464) covering the plurality of silver nanowires(the binder is a solid material in which the silver nanowires are dispersed or embedded), 

wherein the silver nanowire layer has a thickness ranging from 40nm to 99nm(Para-475: the thickness of the silver nanowire layer is not particularly limited, but from the viewpoint of transparency and conductivity, is preferably 1 nm to 400 nm and more preferably 10 nm to 200 nm. Within the above-described range, low resistance electrode can be formed relatively easily), and 

wherein a sidewall of the metal layer(56) is co-planer with a side wall of the silver nanowire(70, 72) in a trace area (non-display region 75, frame portion, fig.2)of the stacking structure (touch panel 90).

Nevertheless, HIRAKI is not found to teach expressly the stacking structure, wherein the metal layer has a thickness ranging from 150nm to 300nm.

However, CHEN teaches a method of manufacturing touch electrode layer, wherein the metal layer(silver conductive layer 402, fig.4, Para-51) has a thickness ranging from 150nm to 300nm(Para-41: A thickness of the silver conductive layer ranges between 50nm and 400nm)(claim does not define that metal layer is deposited and remained on the top of the silver nanowire layer in the trace area only).

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to modify HIRAKI with the teaching of CHEN to include the feature in order to reduce haze of silver nanowire effectively due to high aspect ratio of the silver nanowire. 


Regarding claim 2, HIRAKI as modified by CHEN teaches the stacking structure according to claim 1, wherein the protective coating(binder, HIRAKI)  is formed of a material selected from the group consisting of epoxy acrylate resins, urethane acrylate resins, polyester acrylate resins, and polyether acrylate resins(Para-467, HIRAKI).

Regarding claim 3, HIRAKI as modified by CHEN teaches the stacking structure according to claim 1, further comprising:

a second silver nanowire layer(second silver conductive material 72, fig.2, Para-519, HIRAKI) disposed on a bottom(lower surface) of the substrate(substrate 32); and 

a second metal layer(lead wire 56, fig.2, HIRAKI) disposed on a bottom of the second silver nanowire layer72), wherein the second silver nanowire layer comprises:
 
a second plurality of silver nanowires(silver nanowires); and
 
a second protective coating(binder, HIRAKI) covering the second plurality of silver nanowires(binder, Para-464), and
 
wherein the second silver nanowire layer(72)  has a thickness ranging from 40nm to 120nm((Para-475, HIRAKI).

Regarding claim 5, HIRAKI as modified by CHEN teaches the stacking structure according to claim 1, wherein the substrate has a thickness ranging from 10µm to 150µm(100µm, Para-698, HIRAKI).

Regarding claim 6, HIRAKI as modified by CHEN teaches a touch sensor(touch panel 90, fig.1, HIRAKI), comprising: 

a stacking structure according to claim 1(see the rejection of claim 1). 
Regarding claim 7, HIRAKI as modified by CHEN teaches the touch sensor according to claim 6, wherein 

the silver nanowire layer(70, 72, fig.2, HIRAKI) and the metal layer(56, fig.2, HIRAKI)in the stacking structure have been patterned(figs.2&3).

Regarding claim 8, HIRAKI as modified by CHEN teaches a touch sensor(touch panel 90, fig.2; touch panel 190, fig.3, HIRAKI), comprising:
 
a stacking structure according to claim 2(see the rejection of claim 2). 

Regarding claim 9, HIRAKI as modified by CHEN teaches a touch sensor(touch panel 90, fig.2; touch panel 190, fig.3, HIRAKI) according to claim 8, wherein 

the silver nanowire layer(70, 72) and the metal layer(56)in the stacking structure have been patterned(figs.2&3, HIRAKI).

Regarding claim 10, HIRAKI as modified by CHEN teaches a touch sensor(touch panel 90, fig.2; touch panel 190, fig.3, HIRAKI), comprising:
 
a stacking structure according to claim 3(see the rejection of claim 2). 
Regarding claim 11, HIRAKI as modified by CHEN teaches a touch sensor(touch panel 90, fig.2; touch panel 190, fig.3, HIRAKI) according to claim 8, wherein the silver nanowire layer(70), second the silver nanowire layer(72), the metal layer(56) and the second the metal layer(56) all have been patterned (figs.2&3, HIRAKI).

Regarding claim 13, HIRAKI as modified by CHEN teaches a touch sensor(touch panel 90, fig.2; touch panel 190, fig.3, HIRAKI), comprising:
 
a stacking structure according to claim 5(see the rejection of claim 4). 

Claim 14 is rejected for the same reason as mentioned in the rejection of claim 3, since both claims 3 and 14 recite identical claim limitations except the dependency of the parent claims respectively.

Regarding claim 15, HIRAKI as modified by CHEN teaches a touch sensor(touch panel 90, fig.2; touch panel 190, fig.3, HIRAKI), comprising:
 
a stacking structure according to claim 14(see the rejection of claim 3 and 14). 
Regarding claim 16, HIRAKI as modified by CHEN teaches a touch sensor(touch panel 90, fig.2; touch panel 190, fig.3, HIRAKI) according to claim 15, wherein 

the silver nanowire layer(70), the second silver nanowire layer(72), the metal layer(56) and the second metal layer(56) all have been patterned(figs.2&3, HIRAKI).

Regarding claim 17, HIRAKI as modified by CHEN teaches the stacking structure according to claim 1, wherein the metal layer is non-transparent(Para-490, HIRAKI)(metal by nature is opaque material).

Regarding claim 18, HIRAKI as modified by CHEN teaches the stacking structure according to claim 1, wherein the silver nanowire layer(70, 72) is present in a visible area(image display region 74, figs.2&3) of the stacking structure and in the trace area(non-display area 75, figs.2&3, HIRAKI) of the stacking structure(figs.2&3).

Regarding claim 19, HIRAKI as modified by CHEN teaches the stacking structure according to claim 18, wherein the metal layer(56) is present merely in the trace area(non-display area 75, figs.2&3, HIRAKI) of the stacking structure(figs.2&3). 

Regarding claim 20, HIRAKI as modified by CHEN teaches the stacking structure according to claim 1, wherein the metal layer(lead wire 56) comprises at least one of copper, nickel, or silver(Para-5, 490, HIRAKI).

10.	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over HIRAKI et al.(US 2022/0004102 A1) in view of CHEN(US 2019/0 391685 A1)and further in view of Applicant Admitted Prior Art (AAPA).

Regarding claim 21, HIRAKI as modified by CHEN is not found to teach expressly the stacking structure according to claim 1, wherein, in the trace area, the silver nanowire layer and the metal layer define a plurality of traces have a trace width equal to a trace pitch.

However, AAPA teaches a conventional stacking structure, wherein, in the trace area, the silver nanowire layer and the metal layer define a plurality of traces have a trace width equal to a trace pitch(fig.1, Para-3: the plurality of metal traces 5 in the trace area 4 has a minimum trace width 6 of 30 µm and a minimum trace pitch 7 of 30 µm).

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified HIRAKI further with the teaching of AAPA to include the feature in order to prevent short-circuiting between the metal leads because of large pitch area. 

Examiner Note

11.	The Examiner cites particular figures, paragraphs, columns and line numbers in the references, as applied to the claims above. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply. In preparing a response, it is respectfully requested that the Applicant fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by the references or as disclosed by the Examiner.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD SAIFUL A SIDDIQUI whose telephone number is (571)270-1530.  The examiner can normally be reached on Mon-Fri: 9:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lun-Yi Lao can be reached on (571)272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MD SAIFUL A SIDDIQUI/
Primary Examiner, Art Unit 2692